Exhibit 4.1 [Execution] SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”), dated as of June 25, 2013, is by and among UNIFI, INC., a New York corporation (“ Parent ”), UNIFI MANUFACTURING, INC., a North Carolina corporation (“ Unifi Manufacturing ” and together with Parent, each a “ Borrower ” and collectively, the “ Borrowers ”), THE PERSONS IDENTIFIED AS THE LENDERS ON THE SIGNATURE PAGES HERETO (the “ Lenders ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, “ Agent ”). W I T N E S S E T H: WHEREAS, pursuant to the Credit Agreement, dated as of May 24, 2012, as amended by the First Amendment to Credit Agreement, dated as of December 27, 2012, among the Borrowers, the Lenders and the Agent (as further amended hereby and as the same may hereafter be further amended, modified, supplemented, renewed, restated or replaced from time to time, the “ Credit Agreement ”), the Lenders have made loans and advances and provided other financial accommodations to Borrowers; and WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set forth herein. NOW, THEREFORE, in consideration of the agreements herein contained and other good and valuable consideration, the parties hereby agree as follows: 1.
